              Case 16-15375-amc             Doc 38        Filed 06/17/21 Entered 06/17/21 08:03:00                       Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                                Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                           Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                                P.O. Box 680
Reading, PA 19606                                                                                                     Memphis, TN 38101-0680

                                 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2020 to 06/09/2021
                                                   Chapter 13 Case No. 16-15375-AMC



        TONI LYNNE SCOTT                                                                                         Petition Filed Date: 07/29/2016
        4304 DUNGAN STREET                                                                                       341 Hearing Date: 10/28/2016
        PHILADELPHIA PA 19124
                                                                                                                 Confirmation Date: 02/08/2017



                                                      Case Status: Open / Unconfirmed
                                 RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount     Check No.        Date                Amount     Check No.         Date                 Amount    Check No.
 01/07/2020            $334.00    6465047000       02/25/2020          $334.00    26230643763       03/09/2020           $334.00   26346316004
 04/06/2020            $334.00    26230650930      05/06/2020          $334.00    26588926528       06/16/2020           $334.00   26588940377
 07/14/2020            $335.00    26710514054      08/18/2020          $334.00    26850304282       09/02/2020           $335.00   26731472951
 10/21/2020            $335.00    26850319560      11/13/2020          $336.00    26230688897       12/17/2020           $335.00   27052750473
 01/20/2021            $336.00    27052755570      03/08/2021          $336.00    26783891346       03/23/2021           $337.00   26841784511
 04/20/2021            $337.00    27380550982      06/01/2021          $337.00    27380570771

          Total Receipts for the Period: $5,697.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $18,637.00


                                 DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                            Class                 Claim Amount            Amount Paid       Balance Due

    1      AMERICAN INFOSOURCE LP                           Unsecured Creditors                   $350.28                $0.00             $350.28
           »» 001
    3      FEDERAL LOAN SERVICING                           Unsecured Creditors                     $0.00                $0.00               $0.00
           »» 003
    4      PHFA-HEMAP                                       Mortgage Arrears                    $11,848.00           $11,415.26            $432.74
           »» 004
    2      CITY OF PHILADELPHIA (LD)                        Secured Creditors                   $3,564.59             $3,434.40            $130.19
           »» 002
    5      BRAD J SADEK ESQ                                 Attorney Fees                       $1,889.00             $1,889.00              $0.00
           »» 005




Page 1 of 2
              Case 16-15375-amc         Doc 38      Filed 06/17/21 Entered 06/17/21 08:03:00                  Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 16-15375-AMC
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 6/9/2021:
                  Total Receipts:          $18,637.00                 Current Monthly Payment:     $334.00
                  Paid to Claims:          $16,738.66                 Arrearages:                  $315.00
                  Paid to Trustee:          $1,595.04                 Total Plan Base:           $19,620.00
                  Funds on Hand:              $303.30

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
